Exhibit 10.20

 


ASSIGNMENT AND ASSUMPTION AGREEMENT


 

This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of July 9, 2008, is made
between VIVENDI GAMES, INC., a Delaware corporation (the “Assignor”) and
ACTIVISION, INC., a Delaware corporation (also known as ACTIVISION BLIZZARD,
INC., the “Assignee”).

 


RECITALS


 

The Assignor and the Assignee have entered into that certain Business
Combination Agreement, dated as of December 1, 2007 (the “BCA”), pursuant to
which, among other things, the Assignor has agreed to assign to Assignee and the
Assignee has agreed to assume from the Assignor the Assignor’s rights, duties
and obligations under the employment agreements listed in Exhibit A attached
hereto after the closing of the transactions contemplated by the BCA (the
“Employment Agreements”).

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             The Assignee hereby agrees to pay, discharge, perform or
otherwise satisfy, and assumes and agrees to be bound by, all obligations of the
Assignor under the Employment Agreements.

 

2.             The Assignor hereby contributes, conveys, transfers and assigns
to the Assignee all of the Assignor’s rights, duties and obligations under the
Employment Agreements.

 

3.             Nothing in this Agreement shall alter any liability or obligation
of the Assignor or the Assignee arising under the BCA.

 

4.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

5.             This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to the laws of
any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York.

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

 

[The remainder of this page has been intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first written above.

 

 

VIVENDI GAMES, INC.

 

 

 

 

 

By:

/s/ Bruce L. Hack

 

 

Name:

Bruce L. Hack

 

 

Title:

Chief Executive Officer

 

 

 

 

ACTIVISION, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Kotick

 

 

Name:

Robert A. Kotick

 

 

Title:

Chief Executive Officer

 

[Signature Page to Assignment and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYMENT AGREEMENTS

 

1.

 

Letter agreement, dated December 1, 2007, by and between Vivendi Games, Inc. and
Michael Morhaime providing for Mr. Morhaime’s employment as President and Chief
Executive Officer of Blizzard Entertainment, Inc.

 

 

 

2.

 

Letter agreement, dated December 1, 2007, by and between Vivendi Games, Inc. and
Paul Sams providing for Mr. Sams’ employment as Chief Operating Officer of
Blizzard Entertainment, Inc.

 

 

 

3.

 

Letter agreement, dated December 1, 2007, by and between Vivendi Games, Inc. and
Frank Pearce providing for Mr. Pearce’s employment as Executive Vice President,
Product Development of Blizzard Entertainment, Inc.

 

 

 

4.

 

Letter agreement, dated December 1, 2007, by and between Vivendi Games, Inc. and
Robert Pardo providing for Mr. Pardo’s employment as Senior Vice President, Game
Design of Blizzard Entertainment, Inc.

 

 

 

5.

 

Letter agreement, dated December 1, 2007, by and between Vivendi Games, Inc. and
Christopher Metzen providing for Mr. Metzen’s employment as Vice President,
Creative Development of Blizzard Entertainment, Inc.

 

 

 

6.

 

Letter agreement, dated December 1, 2007, by and between Vivendi Games, Inc. and
Neal Hubbard providing for Mr. Hubbard’s employment as Vice President, Global
Marketing of Blizzard Entertainment, Inc.

 

 

 

7.

 

Letter agreement, dated June 25, 2008, by and between Vivendi Games, Inc. and
Robert Bridenbecker providing for Mr. Bridenbecker’s employment as Vice
President, Online Technologies of Blizzard Entertainment, Inc.

 

 

 

8.

 

Letter agreement, dated June 25, 2008, by and between Vivendi Games, Inc. and
Michael Ryder providing for Mr. Ryder’s employment as Vice President and
Executive Managing Director, International Operations of Blizzard
Entertainment, Inc.

 

--------------------------------------------------------------------------------